Citation Nr: 9923857	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-15 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for left 
patella tendonitis (left knee disability), currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1993 to March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision rendered 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Detroit, Michigan, which denied a disability 
rating in excess of 10 percent.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's left knee disability is not shown to be 
productive of more than slight recurrent subluxation or 
lateral instability, or of a compensable range of motion. 

3.  The veteran's left knee disability is not shown to be 
productive of weakened movement, excess fatigability, or 
incoordination, other than with flare-ups.

4.  There is no X-ray evidence of arthritis in the left knee. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R.§§ 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261(1998); DeLuca v. Brown, 8 
Vet. App. 202 (1995). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The United Stated Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).   

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, VA 
examination reports, and radiology reports, as well as the 
veteran's Hearing testimony and written statements.  The 
Board does not know of any additional relevant evidence that 
is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

The veteran was initially granted service connection for left 
patella tendonitis, and assigned a 10 percent disability 
rating, pursuant to a May 1996 RO rating decision.  That 
rating decision explained that the veteran was discharged 
from the service based on a medical evaluation board citing a 
diagnosis of left patella tendonitis.  The assigned 10 
percent disability rating has remained in effect ever since.

A February 1997 VA radiology report of the left knee stated 
there was no gross evidence of a tear, that all the 
cartilage, ligaments, and bone were within normal limits, and 
no internal derangement was detected. 

A later February 1997 VA radiology report found the left knee 
to be normal.

A January 1998 VA examination report recounted the veteran's 
history of his left knee disability and complaints of pain 
when standing in one place for awhile, walking for a quarter 
mile or more, and when kneeling or squatting.  The veteran 
also reported that when he gets a flare-up, he cannot do much 
of anything, which the examiner stated would cause additional 
limitation of motion or functional impairment, during such 
flare-ups.  There were no episodes of dislocation or 
subluxation reported, nor was there any arthritis noted.  
There were also no signs of edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, 
guarding movement, or ankylosis, although the veteran did 
walk with a slight limp.  Range of motion for the left knee 
was 0 to 120 degrees, with some pain between 30 and 90 
degrees of flexion, and with pressure on the external 
compartment.  

A September 1998 VA radiology report of the left knee found 
no significant osseous or articular abnormalities, or 
interval change.

A March 1999 radiology report of the left knee was negative.

A March 1999 VA examination report recited the veteran's 
history of his left knee disability and complaints of pain 
since being discharged, with stiffness and episodes of 
swelling.  The veteran stated that his symptoms became 
exacerbated with flare-ups.  The examiner commented that with 
regard to functional impairment during flare-ups, such 
impairment appears to be insignificant in light of the fact 
that he has been able to maintain full-time employment (40 
hours a week).  Although the veteran used a cane, the 
examiner observed that he walked about the room without a 
cane without much difficulty.  There was no subluxation, 
dislocation, or arthritis present.  Range of motion was from 
5 to 100 degrees, with pain beyond five degrees and 100 
degrees.  There was no edema, effusion, instability, 
weakness, heat, abnormal movement, but there was some 
guarding movement, tenderness, and minimal redness.  The 
diagnosis was left patellar tendonitis, removal of ossicle.  
The examiner stated that concerning the left knee, recent 
radiology reports were negative, there was no internal 
derangement, and there was no significant loss of time at 
work.  Thus, it appeared to the examiner that there was an 
inordinate amount of pain and loss of range of motion that 
was inconsistent with the extent and severity of his left 
knee disability.  Finally, the examiner concluded that the 
veteran has a very low threshold for pain. 

The remaining evidence consists of the veteran's November 
1998 hearing testimony and variously dated written statements 
contending that his symptoms have worsened, and that they are 
more severe than reflected by his current disability rating.

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's left knee disability is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, and 5261 
(1998).  Diagnostic Code 5257, which enunciates the 
guidelines for evaluating recurrent subluxation or lateral 
instability of the knee, provides for a 30 percent disability 
rating for severe impairment, a 20 percent disability rating 
for moderate impairment, and a 10 percent disability rating 
for slight impairment.  Under Diagnostic Code 5260, flexion 
must be limited to 45 degrees for the minimum 10 percent 
disability rating, while under Diagnostic Code 5261, 
extension must be limited to 10 degrees for the minimum 10 
percent disability rating.  

The Board concludes that a disability rating in excess of 10 
percent is not warranted as the medical evidence does not 
show that the veteran manifests more than slight recurrent 
subluxation or lateral instability.  Indeed, no subluxation 
or instability of any kind has been detected.  Moreover, no 
compensable limitation of motion has been shown.  

Although there was some general tenderness noted, and pain 
with motion within certain limited degrees motion, the 
resulting impairment is not so significant that an additional 
increase in excess of the current 10 percent rating for his 
left knee would be appropriate under 38 C.F.R. §§ 4.40, 4.45 
and DeLuca v. Brown, 8 Vet. App. 202 (1995).  Indeed, the 
medical evidence demonstrates that the veteran's left knee 
exhibited no weakened movement, excess fatigability, or 
incoordination.  And to the extent that the veteran 
experiences additional functional impairment due to flare-
ups, the medical evidence suggests that such flare-ups appear 
to be insignificant considering that time off from work has 
been minimal and inconsequential.  Therefore, the Board finds 
that there is no clinical evidence to substantiate the 
veteran's subjective complaints.  Indeed, the medical 
evidence tends to contradict the veteran's subjective 
complaints.

The Board has also considered Diagnostic Codes 5256, 5258, 
and 5262 as they are relevant to the veteran's disability and 
provide for an evaluation higher than 10 percent.  However, 
none of these Diagnostic Codes are applicable because the 
medical evidence does not show that the left knee has the 
following: ankylosis; semilunar dislocated cartilage with 
frequent episodes of locking pain, and effusion into the 
joint; or impairment of the tibia or fibula accompanied by 
nonunion or malunion.

The Board also finds that the application of a separate 10 
percent disability rating under Diagnostic Codes 5003 and 
5010 is inapplicable because there is no X-ray evidence of 
arthritis in the right knee.

The Board finds, as did the RO, that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(1998).  In this regard, the Board finds that there has been 
no showing by the veteran that his left knee disability has 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalizations.  
Therefore, in the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In closing, the Board acknowledges the contentions advanced 
by the veteran and does not doubt that his disability is 
productive of impairment.  However, when viewed in the 
context of the controlling regulatory diagnostic criteria, 
the Board must conclude that the preponderance of the 
evidence is against entitlement to a rating in excess of 10 
percent at this time.  It follows that the provisions of 38 
U.S.C.A. § 5107(b) do not otherwise provide a basis for 
favorable resolution of the veteran's appeal.  The veteran 
may always advance a new increased rating claim should the 
severity of his disability increase in the future.  


ORDER

A rating in excess of 10 percent for a left knee disability 
is denied.



		
	NADINE W. BENJAMIM
	Acting Member, Board of Veterans' Appeals



 

